Case 19-40262-bem       Doc 141    Filed 09/09/19 Entered 09/09/19 17:13:25        Desc Main
                                  Document      Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                     :
                                                          CHAPTER 11
                                                :
 ASPEN VILLAGE AT LOST                                    CASE NO. 19-40262-BEM
 MOUNTAIN ASSISTED LIVING
 LLC                                        :
      Debtor


 ROBERT FOUSE                           :
                                            :
           Movant,                          :
                                            :
 v.
                                            :
                                                         CONTESTED MATTER
 ASPEN VILLAGE AT LOST                      :
 MOUNTAIN ASSISTED LIVING
 LLC                                        :
                                            :
          Respondent,
                                            :
          OBJECTION TO CONFIRMATION AND TO DEBTOR’S SECOND
               MODIFICATION TO PLAN OF REORGANIZATION


        COMES NOW, Robert Fouse, (“Fouse”) who holds a Forty Five Percent (45%)

 Membership Interest in Debtor, by and through counsel and makes this his objection to

 confirmation and his objection to the Debtor’s Second Modification to Plan of Reorganization

 as follows:

                                                    1.
Case 19-40262-bem      Doc 141     Filed 09/09/19 Entered 09/09/19 17:13:25         Desc Main
                                  Document      Page 2 of 7



       The above captioned case was filed on February 5th, 2019, where Fouse was never

 consulted before the decision was made to put Debtor into Chapter 11.

                                                2.

       Debtor filed its first Disclosure Statement on April 15th, 2019,without input from Fouse

 [Doc No., 75].

                                                3.

       Debtor filed its Plan of Reorganization on April 15th, 2019 without input from Fouse

 [Doc No., 76].

                                                 4.

       Debtor filed a supplement to its Disclosure Statement on July 2nd, 2019, without input

 from Fouse [Doc No., 108].

                                                 5.

     Debtor filed its Second Modification to the Plan of Reorganization on August 30th, 2019,

 without input from Fouse [Doc No., 132]


                                                6.

       Fouse is Member of Debtor with a 45 percent Membership interest and at one time took

 an active role in managing Debtor. Fouse put up much in the way of monies and sweat equity

 into Debtor over an extended period of time.

                                                7.

       The only other principal of Debtor, Anderson Glover, (“Glover”) has a 55 percent
Case 19-40262-bem       Doc 141     Filed 09/09/19 Entered 09/09/19 17:13:25         Desc Main
                                   Document      Page 3 of 7



 Membership interest in Debtor and is the present and sole Manager of Debtor.

                                               8.

        While it is recognized that Glover has certain decision-making privileges as Manager of

 Debtor, there are still fiduciary duties owed to the minority Member, Fouse.

                                               9.

        Throughout the Chapter 11 process, Fouse has neither been consulted with nor informed

 ahead of time of the decisions made with respect to Debtor.

                                              10.

        Debtor, upon information and belief, at the direction of Glover, filed the above

 referenced Second Modification to Plan of Reorganization on August 30th, 2019 (‘Second

 Modification”) at a time after the deadline to vote on the Plan of Reorganization had passed.

                                              11.

       Debtor classified the modification made in the Second Modification as “non-material”

 allegedly not adversely affecting the rights of any parties, whereby Fouse’s equity interest in

 Debtor was eliminated and Glover was allowed to provide new value to hold on to an equity

 position in Debtor once it was to emerge from Chapter 11. This change delineated in the

 Second Modification was clearly material and clearly adverse to the interests of Fouse claimant

 under the Plan of Reorganization.

                                             12.

      Up until August 30th, 2019 with the filing of the Second Modification, both Glover and

 Fouse had been listed as Class “8” equity claimants in both the Disclosure Statement and
Case 19-40262-bem        Doc 141     Filed 09/09/19 Entered 09/09/19 17:13:25             Desc Main
                                    Document      Page 4 of 7



 Plan of Reorganization in the 55/45 ratio as stated above.

                                                13.

      That all changed on August 30th, when conveniently after the deadline for the filing of all

 ballots with the Clerk’s office had passed, the Second Modification was filed all but eliminating

 Fouse’s equity interest in Debtor.

                                               14.

     Fouse objects to the Second Modification and Confirmation of the Chapter 11 Plan, in that

 he was never given the same opportunity by Debtor, as Glover was given, to provide new value,

 nor was Fouse ever given the opportunity to find funding that would be necessary to effectively

 carry out the terms of the Chapter 11 Plan.

                                                15.

      Although the terms of the funding which Glover anticipates receiving from a third party

 source has yet to be finalized, there is no way to know if the equity in Debtor being provided to

 the third party source in exchange for the provision of funding and paying all creditors in full

 within three years, as stated in the Plan of Reorganization is fair and in the best interests of the

 Debtor and/or the creditors.

                                               16.

      Fouse, along with Glover have personal guaranty obligations on Debtor’s debt so in

 essence under the Second Modification, Fouse would lose his equity but would still be on the

 hook for Debtor’s debt, where Glover would have the chance as a continued equity holder of

 Debtor, once it emerges from Chapter 11, to satisfy his personal obligations to the creditors of
Case 19-40262-bem         Doc 141    Filed 09/09/19 Entered 09/09/19 17:13:25           Desc Main
                                    Document      Page 5 of 7



 Debtor by receiving distributions from the emerged Debtor that could be used to pay down

 Glover’s debt. This is patently unfair.

                                             17.

      Fouse urges that he should be given the same opportunity as Glover to provide “new

 value” and to find third party sources that could carry out the terms of the Plan of

 Reorganization with perhaps even better terms for the Debtor and creditors than what Glover

 has been able to find.

                                             18.

      The only way Fouse would know if he can provide a source of funding and/or investment

 with better terms for the Debtor is to be given the terms of the deal that is being negotiated and

 brought by Glover that would otherwise eliminate Fouse’s Class 8 claim.

                                             19.

      Fouse urges at the very least, that he be given the opportunity to provide new value so that

 he can to some extent preserve his remaining equity position in Debtor once it emerges from

 Chapter 11



        WHEREFORE, Robert Fouse moves the Court to:

        a)      Inquire into the above objection;

        b)      Deny Confirmation of Debtor's Plan of Reorganization in its present form;

        c)      In the alternative to provide Fouse the opportunity to invest “new value” into the

 Debtor to protect Fouse’s equity interests in Debtor
Case 19-40262-bem      Doc 141     Filed 09/09/19 Entered 09/09/19 17:13:25        Desc Main
                                  Document      Page 6 of 7



        d)    Allow Fouse the opportunity to find alternate sources of third-party funding or

 investment that may have better terms than that found by Glover.

       d)     For such other relief that is equitable just and proper.

       Respectfully submitted this 9th day of September, 2019.




                                            ____________________________
                                            Evan M. Altman
                                            Attorney for Creditor
                                            Robert Fouse
                                            Georgia Bar No. 014066
 8325 Dunwoody Place
 Building Two
 Atlanta, GA 30350
 (404) 394-6466
 Evan.altman@laslawgroup.com
Case 19-40262-bem       Doc 141     Filed 09/09/19 Entered 09/09/19 17:13:25           Desc Main
                                   Document      Page 7 of 7




                                CERTIFICATE OF SERVICE
       This is to certify that I have this day served a copy of the within and foregoing Objection
 to Confirmation, and Objection to the Second Modification of the Chapter 11 Plan of
 Reorganization by email addressed as follows:

 Leslie Pineyro, Esq.., Jones and Walden
 lpineyro@joneswalden.com
 Lindsay P. S. Kolba: lindsay.p.kolba@usdoj.gov;
 lisa.maness@usdoj.gov;
 Francesca Macchiaverna: fmacchiaverna@huntermaclean.com;
 btees@huntermaclean.com
 Martin P. Ochs: martin.p.ochs@usdoj.gov.
 H. Brian Sams: brian.sams@samscole.com.
 Robert Fouse; rlf@fousearchitecture.com
 Anderson Glover; andersonglover@rocketmail.com



 This 9th day of September, 2019
        ____________________________
                                             Evan M. Altman
                                             Attorney for Creditor
                                             Robert Fouse
                                             Georgia Bar No. 014066
 8325 Dunwoody Place
 Building Two
 Atlanta, GA 30350
 (404) 394-6466
 Evan.altman@laslawgroup.com
